Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-1.2 EXECUTION FIRST HORIZON ASSET SECURITIES INC. MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-4 TERMS AGREEMENT (to Underwriting Agreement, dated March 24, 2006 among the Company, First Horizon Home Loan Corporation and the Underwriter) First Horizon Asset Securities Inc. Charlotte, North Carolina 4000 Horizon Way June 27, 2007 Irving, Texas 75063 Banc of America Securities LLC (the  Underwriter ) agrees, subject to the terms and provisions herein and of the captioned Underwriting Agreement (the  Underwriting Agreement ), to purchase such Classes of Series 2007-4 Certificates specified in Section 2(a) hereof (the  Offered Certificates ). This letter supplements and modifies the Underwriting Agreement solely as it relates to the purchase and sale of the Offered Certificates described below. The Series 2007-4 Certificates are registered with the Securities and Exchange Commission by means of an effective Registration Statement (No. 333-143015). Capitalized terms used and not defined herein have the meanings given them in the Underwriting Agreement. Section 1. The Mortgage Pools : The Series 2007-4 Certificates shall evidence the entire beneficial ownership interest in two mortgage pools (collectively, the  Mortgage Pools ) of conventional, fixed rate, first lien, fully amortizing one- to four-family residential mortgage loans (the  Mortgage Loans ) having the following characteristics as of June 1, 2007 (the  Cut-off Date ): (a) Aggregate Principal Amount of the Mortgage Pools : Approximately $346,019,897 aggregate principal balance as of the Cut-off Date, subject to an upward or downward variance of up to 5%, the precise aggregate principal balance to be determined by the Company. (b) Original Terms to Maturity : The original term to maturity of each Mortgage Loan included in Pool I shall be between 240 and 360 months.
